DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 22-42 have been considered but are moot because the new ground of rejection does not rely exclusively on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 22-25, 28-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap (US 2015/0333028) in view of (Ji et al. (US 2017/0162540).

    PNG
    media_image1.png
    690
    571
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    429
    421
    media_image2.png
    Greyscale

Regarding claim 1, Yap (figures 4-6) discloses:
A wafer chip-scale package (WCSP) (50, ¶0021), comprising: 
a substrate (54, ¶0021) comprising a semiconductor surface layer including circuitry (¶0021) configured for at least one function having at least a top metal interconnect layer thereon that includes at least one bond pad (57, ¶0021) coupled to a node in the circuitry (¶0021); 
a redistribution layer (56, ¶0021) including a bump pad (76, ¶0022) coupled by a trace (60, ¶0021); 
a solder ball (66, ¶0021) on the bump pad (76), and a dielectric ring (68, ¶0023) on a same surface of the bump pad (76) as the solder ball (66), the dielectric ring (68) has an inner area in physical contact with the solder ball (66).
Yap does not disclose “a redistribution layer including a bump pad coupled by a trace coupled to metal filled plugs through a passivation layer to the bond pad.
In a similar device, however, Ji (figures 9 and 10) discloses a WCSP (¶0034) comprising a substrate (200, ¶0023) comprising a semiconductor surface layer including circuitry configured for at least one function having at least a top metal interconnect layer thereon (¶0018) that includes at least one bond pad (202, ¶0023), coupled to a node in the circuitry (¶0018), a redistribution layer (RDL) (212, ¶0033) including a bump pad (in figures 9 and 10, the surface of RDL 212 that is exposed by the opening 216, ¶0028) coupled by a trace (212 extending between opening 216 and the openings in passivation layer 204a) coupled to metal filled plugs (212a, ¶0027) through a passivation layer (204a, ¶0027) to the bond pad (202).  Ji discloses that a structure as taught provides an RDL with improved characteristics (¶0027, ¶0030).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Chen, including a redistribution layer including a bump pad coupled by a trace coupled to metal filled plugs through a passivation layer to the bond pad, in order to provide a device with an improved RDL as taught by Ji.
Regarding claim 22, Yap discloses:
An apparatus, comprising: 
circuitry having at least a top metal interconnect layer thereon that includes at least one bond pad (57) coupled to a node in the circuitry;
a redistribution layer (RDL) including a bump pad (76) coupled by a trace (60); 
a solder ball (66) on the bump pad (76).
Yap does not disclose “a redistribution layer (RDL) including a bump pad coupled by a trace coupled to metal filled plugs through a passivation layer to the bond pad”. In a similar device, however, Ji (figures 9 and 10) discloses a WCSP (¶0034) comprising a substrate (200, ¶0023) comprising a semiconductor surface layer including circuitry configured for at least one function having at least a top metal interconnect layer thereon (¶0018) that includes at least one bond pad (202, ¶0023), coupled to a node in the circuitry (¶0018), a redistribution layer (RDL) (212, ¶0033) including a bump pad (in figures 9 and 10, the surface of RDL 212 that is exposed by the opening 216, ¶0028) coupled by a trace (212 extending between opening 216 and the openings in passivation layer 204a) coupled to metal filled plugs (212a, ¶0027) through a passivation layer (204a, ¶0027) to the bond pad (202).  Ji discloses that a structure as taught provides an RDL with improved characteristics (¶0027, ¶0030).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Chen, including a redistribution layer including a bump pad coupled by a trace coupled to metal filled plugs through a passivation layer to the bond pad, in order to provide a device with an improved RDL as taught by Ji.
Regarding claims 2 and 23, Yap further discloses:
a re-passivation layer (62,  ¶0021) comprising a mold material including over the dielectric ring (68) and in contact with the solder ball (layer 62 contacts element 66 at least through element 68).
Regarding claims 3 and 24, Yap further discloses:
wherein the solder ball (66) is in direct contact with the bump pad (76).
Regarding claim 4 and 25, Yap further discloses:
wherein the dielectric ring (68) comprises a solder resist material (¶0021).
Regarding claims 7 and 28, the modification of Ji further discloses:
wherein the trace (212) is coupled to the metal filled plugs (212a) through the passivation layer (214a, ¶0025) to the bump pad (212 in opening 216).
Regarding claims 8 and 29, Yap further discloses:
wherein the dielectric ring (66) is a fully continuous ring (¶0021 “preserve the circumferential gap”).
Regarding claims 9 and 30, Yap in view of Ji does not disclose “the dielectric ring comprises a plurality of segments that are spaced apart from one another”.  However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case a change in the shape of the dielectric ring can be made such that the modified shape would not modify the function of the dielectric ring. Therefore, the claimed device was not patentably distinct from the prior art device.
Regarding claim 31, Yap further discloses:	
wherein the re-passivation material (62) comprises a mold compound (¶0021).
Regarding claim 32, Yap further discloses:
wherein the apparatus is a wafer chip-scale package (WCSP) (¶0050).
Regarding claim 33, Yap further discloses:
wherein the same surface (76) is a horizontal surface.
Regarding claim 34, Yap further discloses:
wherein the same surface is a top surface of the bump pad (76).
Regarding claim 35, Yap further discloses:
wherein solder resist forms the dielectric ring (68, ¶0021).
Regarding claim 36, Yap further discloses:
wherein the dielectric ring (68) is horizontally oriented on the bump pad (76).
Regarding claim 38, Yap further discloses:
wherein the same surface (76) is a horizontal surface.
Regarding claim 39, Yap further discloses:
wherein the same surface is a top surface of the bump pad (76).
Regarding claim 40, Yap further discloses:
wherein solder resist forms the dielectric ring (68, ¶0021).
Regarding claim 41, Yap further discloses:
wherein the dielectric ring (68) is horizontally oriented on the bump pad (76).	

Claim(s) 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Ji and further in view of Chen (US 2015/0123269).

Regarding claims 37 and 42, Yap in view of Ji does not disclose “further including mold material covering at least some portions of the dielectric ring, the substrate, the redistribution layer and the solder ball”.  In a similar device, however, Chen discloses a WSCP comprising a substrate (112), circuitry including a bond pad (108), a redistribution layer (102) connected to the bond pad (108), a ball pad (104), a solder ball (120) and mold material (124) covering at least some portions of the substrate (112), the redistribution layer (102), the solder ball (120) and what would be the dielectric ring of Yap.  Chen discloses a structure as taught provides improved package reliability (¶0052).  Therefore, it would have been obvious to one having skill in the art before the effective filing date on the claimed invention, to modify the device of Yap in view of Ji including providing mold material covering at least some portions of the dielectric ring, the substrate, the redistribution layer and the solder ball in order to improve package reliability as taught by Chen.
Allowable Subject Matter
Claims 5 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5 and 26, the prior art does not disclose “wherein the dielectric ring comprises a polymer base material, and an epoxy-based material.
Claims 6 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art does not disclose “wherein the substrate includes at least one trench therein that has a depth that is at least 10% of a thickness of the substrate, and wherein the mold material is also within the trench” in combination with the remaining claimed features.
Regarding claim 27, the prior art does not disclose “wherein the substrate includes at least one trench therein that has a depth that is at least 10% of a thickness of the substrate, and wherein the mold material is also within the trench” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899